Title: To Thomas Jefferson from Robert Semple, 7 January 1809
From: Semple, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Jan. 7. 1809.
                  
                  I learn with real concern that my answer of Nov. 21 to the address of the six Baptist associations, which you were so kind as to forward me, never got to your hands. it nevertheless was written & forwarded at that date to your address at King & Queen courthouse Virginia according to the directions in your letter. I take the liberty now of inclosing a copy of it with the expressions of my regret that I should so long have suffered, as I must have done, under the supposition of being wanting in respect to so acceptable a declaration of the approbation of my conduct by the Baptist associations of Chesterfield. I hope that, with the answer, you will do me the favor to deliver this my apology. I pass both through the hands of mr Clopton to whose kindness I am indebted for a knolege of the fact that my answer had not been recieved. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               